DETAILED ACTION

	This Office action is a reply to the amendment filed on 1/20/2022. Currently, claims 1-18 are pending. No claims have been withdrawn, cancelled or added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 9938724) in view of Rosjo (US 5830058) and further in view of Cursetjee et al. (US 20110097986) (‘Cursetjee’).
	Claim 1, Walters teaches an operating room ceiling system, comprising:
a plurality of support frames 402;
a first substantially hollow track assembly (701 including top and sidewalls 702 but not including 704) positioned fully above a ceiling assembly in an interstitial space of an operating room for supporting medical equipment (704 is flush with the ceiling; col. 3, lines 14-15 and thus the first substantially hollow track assembly 701 is inherently positioned fully above the ceiling; Fig. 8);
5at least one light 102 and at least one diffuser 106 positioned within the ceiling assembly (col. 5, lines 13-44; Figs. 3-4); and

	Walters is unclear as to whether at least one ventilation line is positioned above the first substantially hollow track assembly, and does not specifically mention the plurality of support frames being steel.
However, Rosjo teaches an operating room ceiling system comprising at least one ventilation line 48 positioned above a first substantially hollow track assembly (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the operating room ceiling system comprising at least one ventilation line positioned above the first substantially hollow track assembly, with the reasonable expectation of providing ventilated air to the operating room using known techniques and methods with no respective change in function.
Regarding the material of the plurality of support frames, it is known to use steel for support frames. Cursetjee teaches an operating room ceiling system comprising a plurality of steel support frames (30, 34, 38, 36, 38, 40; [0019]; Figs. 1, 2, 4, 5 and 10). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the plurality of support frames being steel, with the reasonable expectation of using readily available, known materials to provide sufficient strength to support various components of the operating room ceiling system, since such a modification would have involved a mere change in known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 
Claim 2, Walters further teaches a second substantially hollow track assembly (note that the first substantially hollow track assembly comprises a plurality of substantially hollow track assemblies including a second substantially hollow track assembly also labeled 701; Fig. 7).
Claim 3, Walters further teaches wherein the second substantially hollow track assembly is positioned above the ceiling assembly in the interstitial space of the operating room for supporting medical equipment (space above ceiling; Fig. 6).  
Claim 4, Walters, Rosjo and Cursetjee teach all the limitations of claim 2 as above. Walters is silent as to at least one ventilation line. However, Rosjo teaches an operating room ceiling system comprising the at least one ventilation line as noted above. It would have been obvious to one of ordinary skill in the art, at the time of filing, to try positioning the ventilation line being horizontally between the first substantially hollow track assembly and the second substantially hollow track assembly, with the In re Japikse, 86 USPQ 70.
	Claim 5, as modified above, the combination of Walters, Rosjo and Cursetjee teaches all the limitations of claim 1 as above, and further teaches wherein the plurality of steel support frames comprises a horizontal member (Cursetjee 30 or 34; Fig. 2) and a plurality of vertical members (Cursetjee vertical members 38; Fig. 2).  
Claim 7, Walters, Rosjo and Cursetjee teach all the limitations of claim 1 as above. Walters does not teach the first and the second substantially hollow track assembly being manufactured from plastic. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using plastic, which is known in the art to be used to form raceways, to manufacture the first and the second substantially hollow track assembly, with the reasonable expectation of reducing the weight and cost of the operating room ceiling system, since such a modification would have involved a mere change in known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and 
Claim 8, Walters further teaches wherein the first and the second substantially hollow track assembly is manufactured from metal (col. 4, lines 30-48).  
	Claim 9, as modified above, the combination of Walters, Rosjo and Cursetjee teaches all the limitations of claim 1 as above, and further teaches a modular steel track (Cursetjee 20; Fig. 2) in communication with the plurality of steel support frames  and the first substantially hollow track assembly (Cursetjee Fig. 2; see also Walters Fig. 3).  
	Claim 10, Walters teaches a pre-fabricated grid located above an operating room ceiling, comprising:
a first substantially hollow track assembly (701 including top and sidewalls 702 but not including 704) positioned fully above a ceiling assembly in an interstitial space of an operating room for supporting medical equipment (704 is flush with the ceiling; col. 3, lines 14-15 and thus the first substantially hollow track assembly 701 is inherently positioned fully above the ceiling; Fig. 8);
at least one light 102 and at least one diffuser 106 positioned within the ceiling assembly (col. 5, lines 13-44; Figs. 3-4);
wherein the first substantially hollow track assembly is configured to accept power 10cables, medical gas lines, and communication cables associated with positioned and re-positioned medical equipment within the operating room (col. 5, lines 44-57; Fig. 5).

However, Rosjo teaches an operating room ceiling system comprising at least one ventilation line 48 positioned above a first substantially hollow track assembly (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the operating room ceiling system comprising at least one ventilation line positioned above the first substantially hollow track assembly, with the reasonable expectation of providing ventilated air to the operating room using known techniques and methods with no respective change in function.
Further, Cursetjee teaches a pre-fabricated grid comprising a modular steel track 20 configured in a grid pattern (Figs. 1 and 10) connected to a track assembly 18. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a modular steel track configured in a grid pattern connected to the first substantially hollow track assembly, with the reasonable expectation of attaching additional equipment, devices or accessories.
Claim 11, Walters further teaches a second substantially hollow track assembly (note that the first substantially hollow track assembly comprises a plurality of substantially hollow track assemblies including a second substantially hollow track assembly, also labeled 701; Fig. 7).
Claim 12, Walters further teaches wherein the second substantially hollow track assembly is positioned above the ceiling assembly in the interstitial space of the operating room for supporting medical equipment (space above ceiling; Fig. 6).  
In re Japikse, 86 USPQ 70.
	Claim 14, as modified above, the combination of Walters, Rosjo and Cursetjee teaches all the limitations of claim 10 as above, and further teaches wherein the plurality of steel support frames comprises a horizontal member (Cursetjee 30 or 34; Fig. 2) and a plurality of vertical members (Cursetjee vertical members 38; Fig. 2).  
Claim 16, Walters, Rosjo and Cursetjee teach all the limitations of claim 1 as above. Walters does not teach the first and the second substantially hollow track assembly being manufactured from plastic. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using plastic, which is known in the art to be used to form raceways, to manufacture the first and the second substantially hollow track assembly, with the reasonable expectation of reducing the weight and cost of the operating room ceiling system, since such a modification would have involved a mere change in known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 
Claim 17, Walters further teaches wherein the first and the second substantially hollow track assembly is manufactured from metal (col. 4, lines 30-48).  
	Claim 18, as modified above, the combination of Walters, Rosjo and Cursetjee teaches all the limitations of claim 14 as above, and further teaches a modular steel track (Cursetjee 20; Fig. 2) in communication with the plurality of steel support frames  and the first substantially hollow track assembly (Cursetjee Fig. 2; see Walters Fig. 3).  
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 9938724) in view of Rosjo (US 5830058) and Cursetjee et al. (US 20110097986) (‘Cursetjee’) as above and further in view of Guazzo et al. (US 20090277123) (‘Guazzo’).
Claim 6, Walters, Rosjo and Cursetjee teach all the limitations of claim 5 as above. Walters is silent as to a plurality of headed spikes mounted to at least one of the plurality of steel support frames for connecting the at least one steel support frame to a concrete beam (note that the concrete beam is not positively recited and thus not 
Claim 15, Walters, Rosjo and Cursetjee teach all the limitations of claim 11 as above. Walters is silent as to a plurality of headed spikes mounted to at least one of the plurality of steel support frames for connecting the at least one steel support frame to a concrete beam (note that the concrete beam is not positively recited and thus not required). However, Guazzo teaches a plurality of headed spikes 100 mounted to at least one of a plurality of steel support frames 6 for connecting the at least one steel support frame to a concrete beam (11; abstract; [0018]; Fig. 21). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a plurality of headed spikes mounted to at least one of the plurality of steel support frames for connecting the at least one steel support frame to a concrete beam, with the reasonable expectation of further connecting the steel support frame to a concrete beam using known methods, with no respective change in function.  



Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive.
Rejection of claims 1-5, 7-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Walters (US 9938724) in view of Rosjo (US 5830058) and further in view of Cursetjee et al. (US 20110097986) (‘Cursetjee’).
Re claim 1, applicant argues that the prior art does not meet the claim because Walters does not teach the first substantially hollow track assembly positioned fully above a ceiling assembly in an interstitial space, as claimed. However, Walter’s first substantially hollow track assembly (701 not including 704) is positioned above 704, which is flush with the ceiling (col. 3, lines 14-15), and below the floor above in the building. Thus, Walter’s first substantially hollow track assembly is inherently positioned fully above a ceiling assembly in an interstitial space of an operating room as claimed, and Walter meets the claim.
Claims 2-5, 7-14 and 16-18 stand or fall with claim 1 as above.

Rejection of claims 6 and 15 under 35 U.S.C. 103 as being unpatentable over Walters (US 9938724) in view of Rosjo (US 5830058) and Cursetjee et al. (US 20110097986) (‘Cursetjee’) as above and further in view of Guazzo et al. (US 20090277123) (‘Guazzo’).
Claims 6 and 15 stand or fall with claim 1 as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635